

Exhibit 10.1


Selling Agreement


This Selling Agreement (“Agreement”) is made effective the 10th day of
September, 2013, by and between PENNALUNA & COMPANY, INC. of Coeur d’Alene,
Idaho, an Idaho corporation and FINRA member broker-dealer, (“Agent”) and IDAHO
NORTH RESOURCES CORP. of 2555 W. Palais Drive, Coeur d’Alene, Idaho 83815, an
Idaho corporation (“Issuer”).


Recitals


 
A.
Issuer’s common stock is quoted on the Pink OTC (formerly the Pink Sheets) with
the trading symbol IDAH.



 
B.
Issuer desires to raise funds through a private offering of stock to investors
(“Offering”), and intends to sell up to approximately 3,000,000 units or more at
a price of US $0.10 per unit, with each unit consisting of one common share and
one half warrant to purchase an additional one half common share at a price of
$0.25 per whole share, exercisable for a three year period after unit purchase.



 
C.
The Offering will be made pursuant to exemptions from registration provided by
federal and state law and various rules and regulations promulgated pursuant
thereto.



 
D.
The offering will be made pursuant to an Offering Memorandum to be provided by
Issuer and which is presently in preparation, with this Memorandum to be in
customary form and to comply with the rules and regulations referenced above
(“Offering Memorandum”).



 
E.
Issuer desires Agent to assist in the intended Offering, to secure investors and
to act as financial advisers to Issuer when appropriate.



 
F.
Agent is a member of the Financial Industry Regulatory Authority (FINRA) and is
willing as a non-exclusive agent to assist in sales of units in the Offering on
the terms and conditions set forth herein.



NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties agree as follows:


1.
Appointment of Agent. Issuer hereby appoints Agent as its non-exclusive agent
for the period of the offering to sell the units described above of the stock of
Issuer (these units are hereafter referred to as “Stock”).



2.
Acceptance of Appointment; Best Efforts. Agent hereby accepts the appointment as
agent and agrees to use its best efforts to find purchasers for the Stock;
however, Agent expressly makes no commitment to itself purchase any of the
shares of Stock.



3.
Sales by Issuer and Others. Issuer may use other agents in the sale of the Stock
and may solicit and accept offers for purchase directly on its own behalf if it
so desires.





- 1 -

 
 

--------------------------------------------------------------------------------

 





4.            Termination of Offering. The Offering will terminate upon the
happening of the earlier of:


 
a.
the sale of all offered shares of the Offering;



 
b.
the expiration date, if any, set forth in the Offering Memorandum;



 
c.
the withdrawal or cancellation of the Offering by Issuer.



5.
Commission. When Agent makes a sale of Stock and the subscription is accepted by
Issuer, Agent shall be paid a commission equal to ten percent (10%) of the price
at which shares of the Stock are sold to the investor. Agent shall receive the
commission promptly after the proceeds have been paid to Issuer. With respect to
any Investor for whom Agent earns a commission pursuant to this Selling
Agreement, for a period of twenty-four (24) months after receipt of said
commission, Agent shall also be entitled to a cash commission, promptly paid, of
ten percent ( 10%) due at the time said Investor exercises purchase warrants
purchased under the Selling Agreement and/or makes any other additional private
equity investment in Issuer, including without limitation purchases of stock,
warrants, options, or other instruments representing ownership or rights to
ownership other than in the public market. Agent will also receive broker
warrants equivalent to 5% of the actual sales of Units made by the Agent prior
to and concurrent with the closing of the initial offering. The warrants will
consist of a right to buy the Units of the Issuer on the same terms and
conditions as those of the investors. For clarity, the Agent will not receive
additional Broker Warrants upon the exercise of warrants by purchasers, or the
sale of stock, warrants, units, options, or any other equity investment in the
Issuer during the 24 month “tail” period of this agreement.



6.
Stock Subscription. Investors will subscribe to the stock by completing and
executing a Subscription Agreement in the form provided by Issuer with the
Offering Memorandum, and tendering payment for the Stock.



7.
Delivery of Stock Subscription Agreements. Completed Subscription Agreements
received by Agent will be forwarded to the Issuer.



8.
Acceptance. Issuer has the right to accept or reject every subscription and will
act thereon with reasonable speed. A sale is made only upon acceptance by
Issuer.



9.
Representations and Warranties of Issuer. Issuer represents and warrants that:



 
a.
Organization and Authority. Issuer is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada, with power
and authority to own assets and to conduct its business as described or
referenced in the Offering Memorandum.



 
b.
Capitalization. Issuer has a duly authorized and outstanding capitalization as
set forth or referenced in the forthcoming Offering Memorandum, and the Stock
conforms to the description contained therein. The Stock, when issued and
delivered, shall be duly and validly issued, fully paid and non-assessable.





-2-

 
 

--------------------------------------------------------------------------------

 





 
c.
Offering Memorandum. The forthcoming Offering Memorandum shall not contain any
untrue statement or material fact or omit to state any material fact required to
be stated or necessary to make the statements in the Offering Memorandum not
misleading; provided, however, that this representation and warranty does not
apply to statements or omissions made in reliance upon and in conformity with
information furnished to Issuer in connection with the Offering Memorandum by
Agent directly or through or by counsel on Agent’s behalf. The financial
statements and schedules, if any, included in the forthcoming Offering
Memorandum or referenced therein present fairly the cost of the assets, the
liabilities, and the capital stock of Issuer as of the dates of such statements
and schedules, all in conformity with generally accepted accounting principles
of this country.



 
d.
No Breach. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated in this Agreement (in compliance
with the terms and provisions of this Agreement), shall conflict with, or result
in a breach of, the Articles of Incorporation of Issuer, Bylaws of the Issuer,
or any other agreement or instrument to which Issuer is a party or by which it
is bound.



 
e.
Authorization. This Agreement has been duly authorized, executed, and delivered
on behalf of Issuer, and is the valid, binding, and enforceable obligation of
Issuer, except to the extent that obligations concerning indemnification under
this Agreement may be limited by applicable securities laws.



 
f.
No Additional Authorization. No authorization, approval, or consent of any
regulatory body or authority is required for the valid authorization, issuance,
sale, and delivery of the Stock, or, if so required, all authorizations,
approvals, and consents have been obtained and are in full force and effect.



10.           Covenants of Issuer. Issuer covenants that:


 
a.
Amendments and Supplements. Issuer shall not at any time make or file any
amendment or supplement to the Offering Memorandum without previously providing
Agent with (a) a copy of such amendment or supplement, and (b) a reasonable
opportunity to comment regarding the same.



 
b.
Copies of Offering Memorandum. Issuer shall deliver to Agent, without charge,
from time to time during the term of this Agreement, as many copies of the
Offering Memorandum as Agent reasonably may request, and Issuer consents to the
use of the Offering Memorandum as permitted by applicable state and federal
securities and other laws.



 
c.
Compliance with Laws. Issuer shall use best efforts to comply with, and to
continue to comply with, applicable state and federal securities and other laws
so as to permit the continuation of the Offering.









- 3-

 
 

--------------------------------------------------------------------------------

 



 
d.
Stop Order. Issuer promptly shall notify Agent in the event of (a) the issuance
by any federal or state securities commission or authority of any stop order
suspending the effectiveness of the Offering Memorandum, or (b) the institution
or notice of the intended institution of any action or proceeding for that
purpose. Issuer shall make every reasonable effort to prevent the issuance of a
stop order, and, if a stop order is issued at any time, to obtain the withdrawal
of the order at the earliest possible time.



11.
Representations and Warranties of Agent. Agent represents and warrants to Issuer
that Agent is a securities broker-dealer and a member in good standing of the
Financial Industry Regulatory Authority (FINRA), BD # 11604, and that persons
employed by it are licensed with FINRA as required.



12.           Covenants of Agent. Agent covenants that:


 
a.
Statements and Actions. Agent shall not make any statement or take any action in
connection with the Offering and its activities under and pursuant to this
Agreement that is inconsistent with the exemptions from registration provided by
federal or state law, and the regulations promulgated in connection therewith.



 
b.
Purchasers. Agent shall sell the Stock only to investors permitted to purchase,
and in the manner permitted, by applicable state and federal securities laws.



 
c.
Subscriber Information. Agent shall upon request, in connection with the sale of
Stock offered pursuant to the Offering Memorandum, provide information to Issuer
sufficient to enable Issuer to establish and determine that all purchasers of
the Stock are qualified purchasers, as defined in the Offering Memorandum and in
applicable state and federal securities laws.



 
d.
Public Solicitation. Agent shall not sell the Stock offered pursuant to the
Offering Memorandum by any means of public solicitation or general advertising,
unless permitted under relevant exemptions provided by federal or state law and
the regulations promulgated in connection therewith.



13.
Expenses. Issuer shall bear and pay all costs and expenses in connection with
preparation and printing of the Offering Memorandum and any Questionnaire,
Subscription Agreement or related documents, and any amendments or supplements
thereto; federal or state filing fees in connection with the Offering; the issue
and delivery of stock certificates; and the cost of furnishing the Offering
Memorandum.



14.
Termination. This Agreement may be terminated at any time upon ten (10) days
prior notice by either Issuer or Agent. Unless earlier terminated as provided in
the preceding sentence, this Agreement shall terminate upon the occurrence and
satisfactory completion of the Offering and sale of the Stock and the receipt of
proceeds by Issuer and payment, except that the provisions of sentence three in
paragraph 5. Commission shall continue until expiration of the 24-month period
set forth therein with respect to each Investor.



15.          Indemnification.




-4-

 
 

--------------------------------------------------------------------------------

 





 
a.
Indemnification of Agent. Issuer shall indemnify and hold harmless Agent and
each person, if any, who controls Agent within the meaning of Section 15 of the
Securities Act from and against any and all losses, claims, damages, expenses,
or liabilities, joint or several, to which they or any of them may become
subject under the Securities Act or under any other statute or at common law or
otherwise, and, except as provided below, shall reimburse Agent and each
controlling person, if any, for any legal or other expenses reasonably incurred
by them or any of them in connection with investigating or defending any
actions, whether or not resulting in any liability, ‘insofar as the losses,
claims, damages, expenses, liabilities, or actions arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact
contained in the Offering Memorandum, or arise out of or are based upon the
omission or alleged omission to state a material fact required to be stated in
the Offering Memorandum or necessary in order to make the statements in the
Offering Memorandum not misleading, unless the untrue statement or omission was
made in the Offering Memorandum in reliance upon and in conformity with
information furnished to Issuer by Agent directly or through counsel. However,
this indemnification provision shall not benefit Agent or any person controlling
Agent if Agent failed to send or give a copy of the Offering Memorandum to a
person at or prior to the time an offer of Stock was made to that person, or
acted in violation of any covenants made by Agent herein.



 
b.
Indemnification of Issuer. Agent shall indemnify and hold harmless Issuer, each
of its directors, each of its officers who have signed the Offering Memorandum,
and each person, if any, who controls Issuer within the meaning of Section 15 of
the Securities Act from and against any and all losses, claims, damages,
expenses, or liabilities, joint or several, to which they or any of them may
become subject under the Securities Act or under any other statute or at common
law or otherwise, and except as provided below, shall reimburse Issuer and each
director, officer, or controlling person, if any, for any legal or other
expenses reasonably incurred by them or any of them in connection with
investigating or defending any actions whether or not resulting in any liability
(a) insofar as the losses, claims, damages, expenses, liabilities, or actions
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in the Offering Memorandum, or arise out of or are
based upon the omission or alleged omission to state a material fact required to
be stated in the Offering Memorandum or necessary in order to make the
statements in the Offering Memorandum not misleading, but only insofar as the
untrue statements or omission was made in the Offering Memorandum in reliance
upon and in conformity with information furnished to Issuer by Agent, directly
or through counsel.



 
c.
Mechanics. If any claim, demand, action or proceeding (including any
governmental investigation) shall be brought or alleged against an indemnified
party in respect of which indemnity is to be sought against an indemnifying
party pursuant to the preceding subsections, the indemnified party shall,
promptly after receipt of notice of the commencement of any such claims, demand,
action or proceeding, notify the indemnifying party in writing of the
commencement of such









-5-

 
 

--------------------------------------------------------------------------------

 





claim, demand, action or proceeding, enclosing a copy of all papers served, if
any, provided, that the omission to so notify such indemnifying party will not
relieve the indemnifying party from any liability that it may have to any
indemnified party under the foregoing provisions of this Section, except and
only to the extent that such omission results in the forfeiture of substantive
rights or defenses by the indemnifying party. In case any such action is brought
against any indemnified party and it notifies the indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate in
the defense therein and, to the extent that it may wish, assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party under this
Section for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation. In any such proceeding, any indemnified party shall have
the right to retain its own counsel, but the reasonable fees and expenses of
such counsel shall be at the expense of such indemnified party, unless (a) the
indemnifying party and the indemnified party shall have mutually agreed to the
retention of such counsel; (b) the indemnifying party has assumed the defense of
such proceeding and has failed within a reasonable time to retain counsel
reasonably satisfactory to such indemnified party; or (c) the named parties to
any such proceeding (including any impleaded parties) include both the
indemnifying party and the indemnified party and representation of both parties
by the same counsel would be inappropriate due to actual or potential conflicts
of interests between them. The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened proceeding in respect of which any
indemnified party is or could have been a party or indemnity could have been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such proceeding.


16.
Provisions to Survive Delivery. The representations, warranties, covenants,
indemnities, understandings, agreements, and other statements of Issuer and
Agent contemplated by, set forth in, or made pursuant to this Agreement and the
indemnification agreements of Issuer and Agent shall survive delivery of, and
payment for, the Stock, and shall survive regardless of (a) any termination of
this Agreement, and (b) any investigation made by, or on behalf of, either
party.



17.          Miscellaneous.


 
a.
Amendments and Modifications. No amendment or modification of any provision of
this Agreement shall be valid unless made in writing and signed by each of the
parties.









-6-

 
 

--------------------------------------------------------------------------------

 





 
b.
Assignment. No party may assign its rights or obligations under this Agreement
without the prior written consent of the other party.



 
c.
Attorneys’ Fees. If a party is in default under this Agreement, the party who is
not in default shall have the right, at the expense of the party who is in
default, to retain an attorney to make demand, enforce remedies, or otherwise
protect or enforce the rights of the party who is not in default. The party who
is in default shall pay all attorneys fees and legal costs so incurred.



 
d.
Binding Effect. This Agreement shall be binding upon, and shall inure to the
benefit of the parties, and each of their respective successors and permitted
assigns.



 
e.
Entire Agreement. This Agreement sets forth the entire understanding of the
parties with respect to the subject matter of this Agreement and supercedes all
prior agreements and understandings between the parties relating to the subject
matter of this Agreement.



 
f.
Exhibits. Any exhibits identified in this Agreement are incorporated herein by
reference.



 
g.
Governing Law and Venue. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Idaho. Each party hereby consents to
venue and jurisdiction in state or federal court in Kootenai County, Idaho.



 
h.
No Waiver. No waiver by any party of any right, default, misrepresentation, or
breach of warranty or covenant under this Agreement shall be effective unless in
writing and signed by the waiving party.



 
i.
Notices. All notices, requests, demands, claims, and other communications
authorized or required to be given under this Agreement shall be in writing. Any
such writing shall be deemed duly given (a) upon receipt after it is sent by
United States certified mail, return receipt requested, addressed to the
intended recipient as set forth below, or (b) upon receipt if sent by fax. Any
party may change the address to which notices or similar written documentation
are to be delivered by giving the other party notice of such change in the
manner set forth in section.




 
If to Issuer:
Mark Fralich
   
Idaho North Resources Corp.
   
2555 W. Palais Drive
   
Coeur d’Alene, ID 83 815
   
Fax: (503) 313-2586
       
If to Agent:
Ron Nicklas
   
Pennaluna & Co.
   
421 ½ Sherman A venue Ste 203
   
Coeur d’Alene, ID 83814
   
Fax: (208) 664-2283







- 7-

 
 

--------------------------------------------------------------------------------

 





 
j.
Relationship of Parties. The relationship of the parties to this Agreement is
strictly that of principal and agent in connection with the selling of the
Stock. This Agreement is neither intended to, nor will it be construed as,
creating a joint venture, partnership, or other form of business association
between the parties.



 
k.
Severability. If for any reason any provision of this Agreement shall be deemed
by a court of competent jurisdiction to be legally invalid or unenforceable, the
validity of the remainder of the Agreement shall not be affected and such
provision shall be deemed modified to the minimum extent necessary to make such
provision consistent with applicable law, and, in its modified form, such
provision shall then be enforceable and enforced.



 
l.
Terminology and Construction. The headings contained in this Agreement are for
convenience of reference only, will not be deemed to be a part of this
Agreement, and will not be referred to in connection with the construction or
interpretation of this Agreement. Whenever the context so requires, the singular
number will include the plural, and visa versa; the masculine gender will
include the feminine and neuter genders. Each party agrees that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party will not be applied in the construction or interpretation of this
Agreement.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
and year first written above.





 
IDAHO NORTH RESOURCES CORP., an Idaho
 
Corporation (“Issuer”)
 
   
MARK A. FRALICH
 
By: Mark A. Fralich
 
Its: CEO
 
 
 
 
 
   
PENNALUNA & COMPANY, INC., an Idaho
 
Corporation (“Agent”) FINRA BD # 11604
 
   
By RON NICKLAS
 
   
Its President





















- 8-

 
 

--------------------------------------------------------------------------------

 
